



Exhibit 10.35+

--------------------------------------------------------------------------------





Executive Relocation Policy






Congratulations on your upcoming relocation with Intuit.


Although this is an exciting time, we understand the disruption a move can cause
and the personal issues that need to be considered. Recognizing this, Intuit has
engaged Odyssey Relocation Management (“Odyssey”) to assist you with your
relocation.
Upon receipt of your signed Offer Letter and Repayment Agreement, Intuit will
initiate and notify Odyssey of your relocation. Odyssey will, in turn, contact
you within 24 hours of this notification (or next business day if initiated on a
Holiday, Friday or over a weekend). Your Odyssey Consultant (“Consultant”) will
provide consultation on your relocation benefit packet and coordinate Intuit’s
preferred providers who may assist during your relocation.
The most successful moves are those that are well planned. Therefore, it is
important for you to form a partnership with Intuit and Odyssey in this process.


Best wishes for a successful relocation!




GENERAL INFORMATION


Intuit’s relocation policy and these relocation guidelines are intended to
assist you with the costs associated with your relocation. These guidelines
allow for reimbursement of eligible costs, as outlined.
Nothing in these relocation guidelines change the at-will status of your
employment. Your employment may be terminated by you or Intuit at any time for
any reason or no reason at all, without prior notice.


PROGRAM ELIGIBILITY


Intuit’s relocation program is designed to help you experience a smooth
transition to your new location. The program reimburses you for many living,
travel and most moving expenses associated with your relocation, as well as
assisting with certain estimated federal tax liabilities.
Eligibility for relocation assistance under the executive relocation policy
requires the following:
•
You are a director or officer new hire, or a director or officer transferring
locations at Intuit’s request.

•
All relocation expenses must be incurred and submitted for reimbursement within
one (1) year from the effective date of your move/transfer date.





Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------











RELOCATION BENEFITS




Benefits that are noted or offered in the Policy, but not utilized because they
are not needed or do not apply, are not exchanged for cash value.


SHIPMENT OF HOUSEHOLD GOODS


Your Consultant will initiate your move with Mesa Systems, a United Van Lines
Agent, to coordinate the shipment of your household goods.
The Consultant will also work with you to establish a preliminary packing and
moving schedule, which will be provided to Mesa so that your move can be
coordinated in a timely manner. A representative from Mesa will contact you to
arrange for a pre-move survey. Mesa will then work with you directly in all
subsequent scheduling of packing, moving and delivery, while keeping your
Odyssey Consultant current with progress and any issues or questions needing to
be addressed.
NOTE: You should contact your Consultant as early as possible to establish a
preliminary schedule as household goods shipments can take up to three weeks to
book and could take longer during the spring and summer months.
Shipment
The following expenses and services are covered:
•
Packing, shipping, full unpacking and one-time debris removal of boxes.

•
Storage of household goods for thirty (30) days.

•
Full replacement value insurance.

•
Service charges for disconnecting and reconnecting appliances.

•
Mobility Concierge Services through Mesa Systems is available to provide a
highly personalized moving experience. Please speak to your Odyssey Consultant
for more information.

The following expenses and services are not covered:
•
Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals.

•
Shipment of firewood, lumber or other building materials.

•
Shipment and/or boarding of household pets and livestock.

•
Removal or disassembling or installation of carpeting, drapery rods, storage
sheds or other permanent fixtures.

•
Shipment of snowmobiles, boats, motorcycles, recreational vehicles, satellite
dishes and unusually heavy or cumbersome materials.

•
Valuables such as jewelry, currency, dissertations or publishable papers, and
other collectibles or items of extraordinary value.

•
Shipment of plants, food or other perishables.

•
Overtime charges. Such charges may be incurred; however, they will be at your
own expense. This includes time for packing and/or delivery during the evening
hours and on the weekends, including all holidays.

This is not a complete list of the exclusions to the Plan. You should discuss
any questions with your Consultant to ensure any potential issues are cleared up
before the shipping process takes place.
Be sure to be home or leave an adult personal representative present during the
packing/loading operation and at time of delivery. Delivery consists of placing
boxes in designated rooms, setting up beds and removing any loose packing
materials. It does not include putting goods away or rearranging furniture. If
you are considering doing some of your own packing, please discuss with your
Mesa Move Coordinator any limitations on their liability for packed by owner
(PBO) items.
Please pay special attention to some important papers you will be asked to sign.
The Bill of Lading authorizes your release of your household goods to the driver
during transit. The Inventory List is the most important factor for any future
damage claim. This list is considered the legal count of your belongings and
also indicates their condition at the time they are released


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





to the driver. It is important before signing that you make sure that the
Inventory form lists every item in your shipment and that the entries regarding
the condition of each item are correct. You have the right to note any
disagreement. When your shipment is delivered, if an item is missing or damaged,
your ability to recover from the mover for any loss or damage may depend on the
notations made.
It is the employee’s responsibility to check off items, as they are unloaded.
Only items found on this inventory list will be recognized in any future claims
settlement. It is the employee’s responsibility to note any damage to your
belongings, residence or automobile at time of delivery. If you experience
damage or lost items, you have up to 9 months to submit a claim with your Mesa
Move Coordinator. You are highly encouraged to submit any claims as soon as
possible.
Automobiles
You may ship up to two (2) automobiles via commercial carrier if the move is
over 500 miles. Insurance on such vehicles will be provided; however, vehicles
that are shipped are not eligible for mileage reimbursement.
If autos are shipped, no personal items may be left in the auto, due to
liability reasons. Antique or classic cars, or cars that are not in working
order, are the responsibility of the employee. If the employee elects to drive a
motor home to the new location, reasonable in-transit expenses will be
reimbursed, only if the motor home counts as one of the covered vehicles. The
cost of the shipment of any automobile cannot be more than the NADA blue book
value of the car. Campers and Trailers: Transportation of pull-behind campers
and trailers is not a covered expense.
Storage
Every effort should be made to plan for a direct move of household goods to your
final destination. Unloading goods and placing them in temporary storage, for
any period, can double the cost of a move and increase the risk of damage to
your items. Storage costs incurred beyond thirty (30) days will be the
responsibility of the employee. Storage includes the cost of putting goods into
storage and one delivery to your permanent residence. Only one complete delivery
will be authorized to your permanent residence.
Pets
Intuit will not pay for the cost of shipping your household pets to the new
location. Your Relocation Allowance should be utilized for this expense,
including the cost of special crates, any required quarantines and boarding
expenses while your pets are in transit. Your Consultant can put you in touch
with firms that specialize in shipping pets, if you require such a service.
However, neither Intuit nor Odyssey are able to guarantee a successful
shipment/transport and will not be liable for any circumstances when shipping a
pet or pets.
Insurance
Insurance, commonly referred to as “valuation”, is provided at full replacement
value for your personal property while in transit. The insurance does not cover
accounts, bills, deeds, evidence of debt, currency, letters of credit,
passports, airline or other tickets, securities, bullion, precious stones, stamp
or coin collections and other collectibles.
You may need to consult with your personal insurance policy representative for
an explanation of coverage for items in transit, as well as coverage for your
vacant property at the former location and/or new location, if applicable.


TRAVEL TO NEW LOCATION


Your Odyssey Consultant will authorize you for booking travel via the Intuit
Travel Center at HRG (Hogg Robinson Group) Travel. One-way coach airfare for
employee and family must be made fourteen (14) days in advance through Intuit
Travel Center at HRG (Hogg Robinson Group) Travel (844.646.8848). Ground
transportation costs (to/from airport in origin city and destination city) and
airline baggage fees related to final travel to new location will be
reimbursed. 
If driving to the new location, the most direct route should be taken with a
minimum of 400 miles logged per day and Intuit will provide for the following:
•
Meal per diem at $100/day for employee only plus an additional $25/day for each
family member (spouse/domestic partner and/or children), as needed, for a
maximum of five (5) days

•
Reimbursement of reasonable lodging expenses for a maximum of five (5) days

•
Reimbursement of mileage at the prevailing IRS reimbursement rate

The employee should maintain all receipts to assist with their tax reporting.


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





Automobile maintenance costs will be the employee’s responsibility.




TEMPORARY LIVING & TRANSPORTATION


Upon arrival in the new location, temporary living (if necessary) will be
provided for up to thirty (30) days prior to establishing a permanent residence.
Synergy Corporate Housing, in partnership with Odyssey, will arrange for a fully
furnished apartment with laundry and cooking facilities.


Intuit will provide a full-size rental automobile for up to thirty (30) days or
until one of your personal vehicles has been shipped to your new location
(whichever occurs first). Arrangements for the rental car are to be made through
Intuit Travel Center at HRG (Hogg Robinson Group) Travel (844.646.8848).
Daily living expenses, other than housekeeping, will be the responsibility of
the employee.
NOTE: If an employee is traveling on Intuit business during this period,
expenses incurred during business travel should be charged in the usual manner
and not as a relocation expense.


RELOCATION ALLOWANCE


A relocation allowance of one (1) month annual base salary will be provided, not
to exceed $20,000. This amount will be subject to tax withholding. You should
request this allowance through Odyssey. This allowance is provided to cover the
myriad of relocation expenses that might be incurred that are not specifically
stated as directly reimbursable by Intuit. Expenses that might fall under this
category are:


•
Shipping of items not covered by the Household Goods Shipment provisions
described previously

•
Removal or installation of articles not paid under the moving guideline

•
Charges for transportation or boarding of pets

•
Appraisals of antiques or art objects for insurance purposes

•
Motor vehicle registration fees

•
Cleaning or repairs

•
Extermination, fumigation

•
Removal, installation of window coverings

•
Deposits

•
Utility and phone hookups

•
Driver’s license

It is the employee’s responsibility to manage these costs so that the allowance
will be sufficient to meet your needs. You may keep any unused portion of these
funds.
Although Intuit does not require receipts, it is important that you keep
receipts of all your expenses to assist you when filing your tax return at
year-end.


LEASE TERMINATION


Rental obligations arising from the cancellation of a lease will be reimbursed
up to a maximum of three (3) months’ rent at the old location and any security
deposit lost due to early termination. The employee is to provide a copy of the
lease and written proof of payment.






Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





SELLING YOUR HOME


Real Estate Agent Selection
Selection of a knowledgeable real estate agent is very important. Odyssey will
provide you access to a network of the most qualified real estate agents
available in your community who specialize in assisting relocating employees.


Marketing Assistance
Intuit understands that getting the best price for your home is vital to a
successful relocation. As such, Intuit has arranged for professional marketing
assistance through Odyssey’s Marketing Assistance Program. Your Consultant will
work in partnership with your listing agent to ensure that an effective
marketing strategy on your home is always in place.
Your Consultant will provide you with a list of qualified brokers to choose
from, and will order a Broker’s Market Analysis from two realtors in order to
develop a recommended list price and a probable sale price for your home. We
recommend you interview several brokers from their list to assess their ability
to effectively market your home. The Broker’s Market Analyses will also be used
in discussing a marketing strategy for your home.


The marketing strategy will include:
•
Suggestions on how to prepare your home for sale

•
A recommended listing price and anticipated sales price

•
Information on competing properties for sale and recently closed comparable
homes

•
A designated buyer profile for your property

•
Creative home sale promotion ideas



Listing Your Home
Your Consultant will monitor the entire listing effort, including a review of
homes currently listed in your area and an evaluation of recently closed
properties, to ensure that a realistic pricing strategy is in place. Marketing
Assistance also includes pro-active marketing-strategy calls, follow-up on buyer
and Realtor feedback, follow-up on advertising and open house events. Your
Consultant will also make recommendations to adjust your price, advertising,
terms, or conditions accordingly.
For your protection, your listing agreement should include the Broker
Performance Clause provided by your Consultant. If your agent has any questions
regarding the performance clause, please contact your Consultant before signing
the listing agreement.
These services are available to you at no cost or obligation. At your request,
your Consultant will discuss the details of the program during your initial call
and will arrange to have a qualified real estate agent contact you for an
appointment to visit your home. This appointment is for informational purposes
only to assist you in developing an effective marketing strategy for your home.
While highly recommended, the home selling services described above are at no
cost or obligation to you.


Home Sale Assistance


Unassisted Sale of Existing Primary Residence
The employee may elect to sell the home unassisted by Odyssey and decline to use
Intuit’s Home Sale Program/Buyer Value Option to minimize tax expenses. The
unassisted sale of the home by the employee is not encouraged by Intuit; but in
the event the employee chooses to sell the home outside of Intuit’s home sale
program, the employee will be reimbursed the normal costs to sell the home
(normal and customary closing costs) as specified below, but will not receive
tax protection from Intuit on those reimbursed amounts and will not be eligible
to receive the Home Marketing Allowance or Home Sale Incentive payments as
described below.








Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





Assisted Sale of Existing Primary Residence under Intuit’s Home Sale Program
Selling your current home is one of the most important aspects of the relocation
program. As such, Intuit provides a professionally administered home sale
assistance plan through Odyssey, which offers several excellent benefits
including:
•
A resale plan that significantly reduces the tax burden to you and Intuit

•
Selection and management of brokers and other service providers

•
Reduced costs and fewer expense reimbursement requests

•
Objective advice concerning repairs and remodeling prior to offering home for
sale

•
Assistance in pricing, resale strategy and negotiations

•
Reimbursement (from Intuit) of normal costs to sell the home



Home Marketing Allowance
You are eligible for a marketing allowance up to $3000 to be reimbursed by the
company through Odyssey to help you sell your home. This allowance is intended
to help you receive the highest possible offer and can be used as follows:
•
Seller incentives, such as homeowner’s association fees, home warranty,
decorating allowance or buyer’s closing costs

•
Agent incentives

•
Repair allowance

•
Staging of the home



Home Sale Incentive Program
Intuit offers a Home Sale Incentive program that will pay the employee up to:
•
2% of the home sale price if the home is under contract within 60 days of the
listing date

•
1.5% of the home sale price if the home is under contract between 61 and 90 days
of the listing date

•
1% of the home sale price if the home is under contract between 91 and 120 days
of the listing date

The employee is required to utilize the Home Sale Assistance program described
in the next section. This incentive will be paid to employee at the time of the
final equity settlement payment from Odyssey under the Home Sale Assistance
program. This amount will be subject to tax withholding.


Eligibility for Home Sale Assistance
Each employee is responsible for the sale of his/her primary owned residence,
subject to the following guidelines and restrictions:
1.
Definition of Eligible Property. To be eligible for Home Sale Assistance the
residence must be a single unit (house), or two-family residence, town home or
condominium, and is the present principal dwelling of the transferring employee.
Vacant land, mobile homes, boats, cooperatives, single family dwellings with
excess of 5 acres, vacation homes, summer cottages, and property held for
investment are not eligible.

2.
Ownership and Title. The home must be the primary residence of the employee,
owned by the employee and/or the employee’s spouse or significant other on the
date the employee is requested in writing by Intuit to relocate. The employee
must be able to deliver clear title to the property.

3.
Condition and Requirements. The home must meet the following requirements:

•
The home must be completed, that is, not under construction or undergoing
renovation.

•
The home must be a one-or two-family principal residence. Vacation homes, second
homes, mobile homes, vacant land and cooperatives are excluded from eligibility.

•
The home must not contain or be built near hazardous materials.

4.
Real Estate Agent. The real estate agent selected to list the home for sale must
be approved by Odyssey prior to listing the home, and include an Exclusion
Clause in the listing contract (content of waiver will be provided and approved
by Odyssey).

5.
Pricing your Home. Your Odyssey Consultant will provide you with, and introduce
you to, a list of qualified realtors to choose from, and will order a Broker’s
Market Analysis (“BMA”) from at least two, in order to develop a recommended
list price and a most probable sale price for your home. The BMA is a detailed
report, focused on your home and local real estate market that will be used in
discussing and formulating an effective marketing strategy for your home.

6.
Accepting Sales Offers. When an offer is received on the home, the employee must
not sign the offer nor accept any earnest monies from the buyer or broker.
Odyssey will review the terms and conditions of the offer to ensure that it is
bona fide, that the buyer is qualified, and that the terms and net amount of the
offer (calculated according to the provisions of this guideline) are acceptable
to the employee. If these conditions are met, Odyssey will extend to the
employee a written contract to purchase the home at an amount and terms equal to
the offer. This is known as a Buyer Value Option Sale. This written offer from
Odyssey is the only contract of sale the employee will sign.



Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





7.
Buyer Value Option Home Sale. Intuit has provided an Odyssey - administered
program as a means of minimizing the tax burden to both Intuit and the employee.
Adherence to all steps of the home sale guidelines (i.e., selling the home to
Odyssey, and their subsequent sale to the buyer) is required to provide the
optimum tax advantage and protection on costs to sell the home in the old
location. An employee’s failure to conform fully to the guideline requirements
of this section may jeopardize the tax integrity of the program. In the event
that an employee’s actions compromise the tax advantages of the guidelines, the
employee will be responsible for the personal income taxes on all reimbursed
amounts, and no tax assistance will be provided from company on resale costs.

8.
Loan Payoff. The existing financing on the home, if any, will remain in place at
the discretion of Odyssey until the sale to the ultimate buyer closes. Odyssey
will make mortgage payments on behalf of the employee once the home has been
sold to Odyssey. At closing of the ultimate sale, the loan will be paid in full.

9.
Financial Responsibilities of Employee. The employee is responsible for:

•
All costs of maintaining the home (mortgage, homeowner’s dues, taxes, insurance,
utilities, and maintenance) until the contract date or vacate date, whichever is
later, between Odyssey and the employee

•
Required repairs as a result of the buyer’s inspection

•
Any seller concessions or seller paid discount points for the buyer

•
Any costs associated with “curing” defects in title



Odyssey will account for these costs in their calculation of the employee’s
equity. The employee will not be required to make any upfront payments. Those
payments will be made by Odyssey on behalf of the employee, from funds withheld
from the employee’s final equity settlement. All equity payments to the employee
will be made by Odyssey.
10.
Financial Responsibilities of Intuit and Odyssey. The normal and customary costs
to sell the home will be paid by Intuit through Odyssey at closing to the
ultimate outside buyer. The employee who utilizes the buyer value home sale
provisions of these guidelines will not pay specific costs which include:

•
Standard real estate broker’s commission for the area

•
Legal, escrow fees, and/or attorney’s fees

•
Title insurance (if customarily paid by the seller)

•
Reasonable closing expenses customarily paid by the seller, to include:

◦
Revenue stamps

◦
Recording fees

◦
Mortgage cancellation fees

◦
Transfer taxes

◦
Lender required inspections

◦
Application fee

◦
Mortgage pre-payment penalties up to a maximum of $5,000



Disclosure
Disclosure is defined as the duty of the seller to make known or public to a
buyer the condition of the property, particularly any defect that could affect
its value, habitability or desirability. Failure to do so could constitute, at a
minimum, misrepresentation and more likely, fraud.
It is, therefore, your responsibility as the homeowner to disclose the full
condition of your property to Odyssey and any potential buyers. Please be
advised that some states require by law a separate, specific disclosure form for
all property transfers. Additional forms are required by the state of
California, and if appropriate, will be provided to you by your Consultant. Your
Consultant will also advise you accordingly if completion of such a form is
required in your departure location.
Should you generate a sale, all inspections must be disclosed to the buyer. Your
agent, however, should encourage the buyer to have their own inspections
performed at their own expense.
Should you fail to disclose complete and accurate information which is
subsequently discovered, you may be held responsible for all expenses involved
in correcting the defects and any possible litigation as a result of
non-disclosure.


FINDING YOUR NEW HOME


Home Finding Trip
Intuit will arrange and pay for a professional home finding consultant to assist
the relocating employee and his/her family in finding a new home in a
neighborhood that best meets the family’s needs and requests. A destination
services provider, assigned


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





by your Odyssey Consultant, will conduct a pre-arrival phone consultation to
discuss your specific housing needs and the current market conditions related to
price and availability.
You will be picked up by an agent for a tour of selected rentals and/or a
customized tour to orient yourself to the area highlighting points of interest,
recreation spots/outdoor activities, and local transportation.
Intuit also provides for reimbursement of expenses for the home-finding trip for
employee and spouse/domestic partner, and child/children if they accompany, for
up to two (2) round-trip visits to the new location for a total of (not to
exceed) ten (10) nights in the aggregate.
Benefits that apply include:
•
Round trip coach airfare for you and your spouse/domestic partner, and
child/children if they accompany you. Intuit Travel Center at HRG (Hogg Robinson
Group) Travel (844.646.8848) will assist with your travel arrangements.

•
If the employee chooses to drive to the new employment location, mileage will be
reimbursed at the prevailing IRS rate.

•
Rental of a full size automobile will be arranged by Intuit Travel.

•
Intuit will reimburse for reasonable expenses for lodging arranged by Intuit
Travel.

•
Meals and incidental expenses will be reimbursed at a per diem of $100/day for
employee only plus an additional $25/day for each family member (spouse/domestic
partner and/or children), as needed, for a maximum of ten (10) days in aggregate

•
In the event your child/children do not accompany you on the home finding trip,
actual and reasonable childcare expenses for your child/children while you are
on your home finding trip will be covered, not to exceed ten (10) days in the
aggregate.

Other expenses such as telephone, laundry/dry cleaning, entertainment, are not
reimbursable expenses.


New Home Mortgage - Mortgage Introduction Assistance
Once you have found a home that you intend to purchase, in most cases, you will
need a mortgage to complete the transaction. Applying for a mortgage can be a
time consuming and frustrating process. To simplify this process, Intuit has
established a relationship with Odyssey’s preferred mortgage lenders.
You are free to obtain your load through the lender of your choice; however, the
benefits of utilizing Odyssey’s preferred lenders are:
•
Competitive rates for transferring employees

•
Pre-approval prior to your house hunting trip

•
Prompt mortgage approval and processing turn-around times

In addition to delivering these benefits, these preferred lenders are very
familiar with the benefits you are receiving under the relocation guidelines of
your company. Your Mortgage Consultant will help you analyze all aspects of your
new mortgage. Please contact your Consultant when ready to engage with the
mortgage process.


Home Purchase Benefit


Home Purchase Assistance
Your Consultant can refer you to a Realtor who is a member of their Network
Program. These real estate professionals are accustomed to working with
relocating employees and are qualified to assist you with area counseling and
home finding services. In addition, use of a preferred Realtor will better
enable your Consultant to monitor your Realtor’s performance and help you
maximize the benefits under these relocation guidelines.
If you wish to work with a specific agent, you must notify your Consultant prior
to your home finding trip. Your Consultant will talk with the agent to confirm
that they have the necessary qualifications to assist you.
 
Purchase Closing Costs
There are numerous expenses associated with the closing of a new home. Intuit
will arrange for you to be reimbursed for normal and customary buyer’s expenses,
provided that the new home closing occurs within one (1) year of your initiation
date.


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





Reimbursement of these items will be coordinated by Odyssey and will be
considered taxable income. Non-recurring closing costs will be grossed-up for
tax purposes. By utilizing an Odyssey Preferred Lender, the reimbursable costs
can be direct billed to Odyssey and will not need to be paid out of pocket by
you.
Those fees and charges most commonly covered are:


Non-recurring Closing Costs:


•
Title insurance (when applicable)

•
Transfer taxes (when applicable)

•
Reasonable attorney fees

•
Real estate appraisal

•
Credit report

•
Recording fees

•
Survey expense (if required)

•
Title search, examination and opinion

•
State deed tax

•
Inspections required by lender, such as pest, structural/mechanical, water/well,
septic, and radon, up to a maximum of $500

•
Notary fees



The following costs will not be reimbursed:


•
Real estate agent’s commissions

•
Property tax, insurance or interest

•
Expenses normally charged to the seller

•
Soil reports (geological surveys)

•
Home warranty insurance program

•
Private mortgage insurance

•
Improvement assessments by State, City, County taxing authorities





COMMUTE BENEFIT
A commute benefit is approved for a duration of 6 months. This commute benefit
provides:
•
Weekly round-trip airfare (per Intuit global travel policy) for employee between
home and new location for approved duration of commute benefit

•
Weekly mid-size car rental (per Intuit global travel policy) for employee at new
location for approved duration of commute benefit

•
Temporary housing (2-bedroom fully furnished apartment) for approved duration of
commute benefit

•
Reimbursement of ground transportation costs (to/from airport at home and new
location)

•
Reimbursement of airline baggage fees related to travel between home and new
location



The following expenses are not included in the commute benefit and will be the
employee’s responsibility:
•
Daily living expenses

•
Gas for rental car

•
Personal meals and entertainment 

•
Child care, nanny, or pet sitting services

•
Laundry and dry-cleaning services

•
Gym or fitness fees



Other normal living expenses not specifically listed above will also be the
employee’s responsibility. Your Odyssey Consultant will authorize you for
booking travel (airfare and rental car) via the Intuit Travel Center at HRG
(Hogg Robinson Group) Travel and coordinate housing with Synergy Corporate
Housing.


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------





Note:  Relocation expenses (including expenses related to the commute benefit
listed above) do not qualify as business expenses.  Since Intuit Global
Purchasing Card (Pcard) can be used only for qualified business expenses, use of
Pcard for relocation related expenses would be in violation of Intuit’s Global
Pcard and Expense Reimbursement Policy.  Relocation expenses and normal business
expenses should not be combined on a single expense report. Relocation expenses
must be processed through Odyssey and any business expenses will be governed by
the published guidelines in effect for Intuit business travel.


MISCELLANEOUS


TAX INFORMATION


Tax Classification of Expenses
Intuit follows strict Federal guidelines for reporting expenses associated with
an employee’s relocation. All relocation reimbursements provided to you must be
reported as income and included in taxable wages on your annual W-2 Form.
Expenses are subject to withholding taxes (Federal, Social Security, Medicare,
state and local taxes, as appropriate). Except for the relocation allowance
(which will have taxes withheld), the withholding tax obligations will be paid
by Intuit utilizing the “gross-up” method. The gross-up method pays additional
taxes to the taxing authorities intended to minimize the tax burden associated
with these expenses when they are reported as income to you. For example,
combined income of spouse and other additional income can have an impact on your
personal tax rates and Intuit does not take those personal tax factors into
consideration.
Record-Keeping
You must retain copies of receipts and statements of expenses incurred in
connection with your relocation for tax purposes. It is your responsibility to
substantiate relocation expense claims submitted to Intuit.
Gross-Up Procedures
The gross-up allowance for Federal, State, Local, Social Security and Medicare
tax liabilities will be coordinated by Odyssey. The gross-up method pays
additional taxes to the taxing authorities and is intended to minimize the tax
burden associated with these expenses when they are reported as income to you.
The additional withholding tax that is paid will be reported by Intuit on your
W-2. Odyssey will notify the employee of the gross-up calculation at the end of
the year.


Processing of Expenditures
Relocation expenses and normal business expenses should not be combined on a
single expense report. Relocation expenses must be processed through Odyssey.
Business expense reimbursement is processed separately by Intuit. Any business
expenses will be governed by the published guidelines in effect for Intuit
business travel.


Medical Coverage
Special attention should be paid to your medical benefits during this time. The
company’s medical plans may be network-oriented. If your family does not join
you immediately, they may not qualify for full medical benefits because they are
outside the network. It is important that you are informed about the medical
benefits you and your family will receive during the transition to your new
location. Contact Intuit Human Resources at 1-800-819-1620 to discuss your
specific situation.


Personal Legal Matters
If you are relocating out of your current state, we recommend you consider how
your relocation could affect your wills and estate planning. It could be
advisable to review your estate plan with an estate lawyer familiar with the
laws in your new location.
Change of Address
Internal Transfers: Please be sure to submit a home address change to reflect
your current residence at your new location. If your new work location is in a
different state, you must also complete a state tax form for the “new” state for
payroll purposes. Please contact Intuit Human Resources at 1-800-819-1620 for
details and instructions.


Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    

--------------------------------------------------------------------------------









RELOCATION REPAYMENT AGREEMENT


Moving an employee requires a substantial investment on Intuit’s part.
Therefore, if you voluntarily resign from Intuit within one (1) year of your
start date (new hire) or transfer date (internal transfer) or during your
relocation, at new location, no further relocation benefits, including
reimbursements, will be paid to you and you will be required to reimburse Intuit
for the cost of the relocation per the terms and conditions outlined in your
Relocation Repayment Agreement. Please sign and return this Agreement to Intuit,
as benefits will not be processed without this being completed.





--------------------------------------------------------------------------------



Relocation Repayment Agreement (U.S.)
1.
I agree to this Relocation Repayment Agreement in return for receipt of
relocation expenses under Intuit's Relocation Policy.

2.
If I resign my employment at any time within one (1) year of my start date in
the new location (or, for interns, before the end of my internship), I agree
that I will not receive any additional relocation expenses. Relocation benefits
will end as soon as I give notice of my resignation.

3.
If I resign my employment at any time within one (1) year of my start date in
the new location (or, for interns, before the end of my internship), I also
agree to reimburse Intuit a pro-rated portion of any relocation expenses paid to
me or on my behalf in connection with my relocation. The pro-rated portion will
be calculated by subtracting the number of complete months left between my start
date in the new location and my one year anniversary in the new location as of
my separation date, dividing that total by 12 and then multiplying that result
by the amount of all relocation benefits paid to me or made on my behalf. For
example, if I resign my employment after working in the new location for 5
complete months, I have 7 months left before my one year anniversary in the new
location and will have to reimburse Intuit 7/12ths of all relocation expenses
paid to me. The calculation is similar for interns, but it is based on the
duration of the internship instead of 12 months.

4.
I authorize Intuit to deduct the amount that I owe under this agreement from my
final pay or other amounts Intuit owes me, to the extent allowed by law. I also
agree to sign any more specific and detailed authorizations if Intuit asks me to
do so. If the deductions do not cover everything I owe or deductions are not
made, I agree to pay Intuit all remaining amounts within fourteen (14) days of
the end of my employment.

5.
I understand that any relocation expenses not submitted to Intuit’s outside
relocation vendor (currently Odyssey) within one (1) year of my start date in
the new location will not be reimbursed by Intuit.

6.
I understand and acknowledge that the only relocation expenses I am entitled to
are what Intuit is offering to me through Intuit’s Relocation Policy. Changes to
relocation expenses or benefits beyond what is in Intuit’s Relocation Policy
must be made in writing and approved by a Director or above.

7.
I agree that this is the entire agreement between me and Intuit about relocation
repayment and supersedes all prior negotiations and agreements, whether written
or oral, relating to relocation repayment.

8.
I agree that nothing in this Relocation Repayment Agreement is intended to
create a contract or a guarantee of employment by Intuit for any specific time
period. I understand and agree that my employment is at will and that Intuit or
I may terminate it at any time.



Employee Signature: ___________________________________ Date:
____________________________




Print Name: __________________________________________ Last 4 digits of SSN:
________________
(for relocation tax purposes)




Executive Relocation Policy (with Home Sale & Home Purchase Benefits)
January 2018    